 1   GREG L. KIRAKOSIAN (SBN 294580)
     KIRAKOSIAN LAW, APC
 2
     HISTORIC ENGINE CO NO. 28
 3   644 SOUTH FIGUEROA STREET
 4   LOS ANGELES, CALIFORNIA 90017-3411
     TELEPHONE: (213) 417-9790
 5   FACSIMILE: (213) 477-2355
 6   [GREG@KIRAKOSIANLAW.COM]
 7   Attorneys for Plaintiff, FATHER ARMEN BAGRAMYAN
 8   MICHAEL N. FEUER, City Attorney
 9   KATHLEEN A. KENEALY, Chief Deputy City Attorney (SBN 212289)
     SCOTT MARCUS, Senior Assistant City Attorney (SBN 184980)
10   CORY M. BRENTE, Senior Assistant City Attorney (SBN 115453)
     J. EDWIN RATHBUN, JR., Deputy City Attorney (SBN 221804)
11   200 North Main Street, 6th Floor, City Hall East
12   Los Angeles, CA 90012
     E-mail: edwin.rathbun@lacity.org
13   Phone No.: (213) 978-7041 Fax No.: (213) 978-8785
14   Attorneys for Defendant, CITY OF LOS ANGELES
15
16                         UNITED STATES DISTRICT COURT
17                FOR THE CENTRAL DISTRICT OF CALIFORNIA
18
     FATHER ARMEN BAGRAMYAN, ) CASE NO. CV20-11060 CAS                                (AFMx)
19                                       Hon. Christina A. Snyder, Ctrm. 8D, 8th Fl., 1st Street
     an individual,                    ) Mag. Alexander F. MacKinnon, Ctrm 780, 7th Fl.,
20                                     ) Roybal
21                Plaintiff,           )
                                       ) STIPULATED [PROPOSED]
22                   vs.               ) PROTECTIVE ORDER
23                                     )
24   CITY OF LOS ANGELES, a public )
     Entity; OMAR RUIZ, an individual; )
25   and DOES 2 through 10, inclusive, )
26                                     )

27                 Defendants.
28




                                              -1-
 1         Plaintiff and Defendants, through their respective attorneys of record,
 2   stipulate to the following protective order:
 3   1.    PURPOSES AND LIMITATIONS
 4                1.1    Disclosure and discovery activity in this action are likely to
 5   involve the production of confidential, proprietary, or private information for which
 6   special protection from public disclosure and from use for any purpose other than
 7   prosecuting this litigation would be warranted. Accordingly, the parties hereby
 8   stipulate to and petition the court to enter the following Stipulated Protective Order.
 9   The parties acknowledge that this Stipulated Protective Order (“Order”) does not
10   confer blanket protections on all disclosures or responses to discovery and that the
11   protection it affords extends only to the limited information or items that are entitled
12   under the applicable legal principles to treatment as confidential. The parties further
13   acknowledge, as set forth in Section 10, below, that this Order creates no
14   entitlement to file confidential information under seal; Civil Local Rule 79-5 sets
15   forth the procedures that must be followed and reflects the standards that will be
16   applied when a party seeks permission from the court to file material under seal.
17         1.2    Good Cause Statement: The City asserts that the confidentiality of the
18   materials and information sought by Plaintiff is recognized by California and
19   federal law, as evidenced inter alia by California Penal Code section 832.7 and Kerr
20   v. United States Dist. Ct. for N.D. Cal., 511 F.2d 192, 198 (9th Cir. 1975), aff'd,
21   426 U.S. 394 (1976). The City does not publicly release materials and information
22   from an officer’s personnel file or from internal investigations about officers’
23   actions except under protective order or pursuant to a court order, if at all. These
24   materials and information are of the type that has been used to initiate disciplinary
25   action against Los Angeles Police Department (“LAPD”) officers, and has been
26   used as evidence in disciplinary proceedings where the officers’ conduct was
27   considered to be contrary to LAPD policy. The City also maintains that these
28   materials and information are protected by the involved-officers’ rights to privacy.



                                            -2-
 1   The Plaintiff’s medical and psychological records are also protected by his right to
 2   privacy.
 3          The City respectfully contends that absent a protective order delineating the
 4   responsibilities of nondisclosure on the part of the parties hereto, there is a specific
 5   risk of unnecessary and undue disclosure by one or more of the many attorneys,
 6   secretaries, law clerks, paralegals and expert witnesses involved in this case, as well
 7   as the corollary risk of embarrassment, harassment and professional and legal harm
 8   on the part of the LAPD officers referenced in the materials and information.
 9          The City also respectfully contends that the unfettered disclosure of the
10   materials and information, absent a protective order, would allow the media to share
11   this information with potential jurors in the area, impacting the rights of the City
12   herein to receive a fair trial.
13          Accordingly, to expedite the flow of information, to facilitate the prompt
14   resolution of disputes over confidentiality of discovery materials, to adequately
15   protect information the parties are entitled to keep confidential, to ensure that the
16   parties are permitted reasonable necessary uses of such material in preparation for
17   and in the conduct of trial, to address their handling at the end of the litigation and
18   serve the ends of justice, a protective order for such information is justified in this
19   matter. It is the intent of the parties that nothing will be designated for tactical
20   reasons and that nothing will be designated as confidential without a good faith
21   belief that it has been maintained in a confidential, non-public manner, and there is
22   good cause why it should not be part of the public record of this case.
23   2.     DEFINITIONS
24                 2.1    Party: any party to this action, including all of its officers,
25   directors, employees, consultants, retained experts, and outside counsel (and their
26   support staff).
27                 2.2    Disclosure or Discovery Material: all items or information,
28   regardless of the medium or manner generated, stored or maintained (including,



                                            -3-
 1   among other things, testimony, transcripts, or tangible things) that are produced or
 2   generated in disclosures or responses to discovery in this matter.
 3                2.3    “Confidential” Information or Items: information (regardless of
 4   how generated, stored or maintained) or tangible things that qualify for protection
 5   under standards developed under F.R.Civ.P. 26 (c). This material includes, but is
 6   not limited to, Los Angeles Police Department internal administrative investigative
 7   reports and materials, Plaintiff’s medical and psychological records (if any), and
 8   other similar confidential records designated as such, including the existence of
 9   such records and/or information.
10                2.4    “Highly Confidential – Attorneys’ Eyes Only” Information or
11   Items: extremely sensitive “Confidential Information or Items” whose disclosure
12   to another Party or non-party would create a substantial risk of serious injury that
13   could not be avoided by less restrictive means.
14                2.5    Receiving Party: a Party that receives Disclosure or Discovery
15   Material from a Producing Party.
16                2.6    Producing Party: a Party or non-party that produces Disclosure
17   or Discovery Material in this action.
18                2.7    Designating Party:        a Party or non-party that designates
19   information or items that it produces in disclosures or in responses to discovery as
20   “Confidential” or “Highly Confidential – Attorneys’ Eyes Only.”
21                2.8    Protected Material: any Disclosure or Discovery Material that
22   is designated as “Confidential” or as “Highly Confidential – Attorneys’ Eyes Only.”
23                2.9    Outside Counsel: attorneys who are not employees of a Party
24   but who are retained to represent or advise a Party in this action.
25                2.10 House Counsel: attorneys who are employees of a Party.
26                2.11 Counsel (without qualifier):        Outside Counsel and House
27   Counsel (as well as their support staffs).
28                2.12 Expert: a person with specialized knowledge or experience in a



                                             -4-
 1   matter pertinent to the litigation who has been retained by a Party or its counsel to
 2   serve as an expert witness or as a consultant in this action and who is not a past or
 3   a current employee of a Party or a Party’s competitor and who, at the time of
 4   retention, is not anticipated to become an employee of a Party or a Party’s
 5   competitor.
 6                 2.13 Professional Vendors: persons or entities that provide litigation
 7   support services (e.g., photocopying; videotaping; translating; preparing exhibits or
 8   demonstrations; organizing, storing, retrieving data in any form or medium; etc.)
 9   and their employees and subcontractors.
10   3.    SCOPE
11         The protections conferred by this Stipulation and Order cover not only
12   Protected Material (as defined above), but also any information copied or extracted
13   therefrom, as well as all copies, excerpts, summaries, or compilations thereof, plus
14   testimony, conversations, or presentations by parties or counsel to or in court or in
15   other settings that might reveal Protected Material.
16   4.    DURATION
17         Even after the termination of this litigation, the confidentiality obligations
18   imposed by this Order shall remain in effect until a Designating Party agrees
19   otherwise in writing or a court order otherwise directs.
20   5.    DESIGNATING PROTECTED MATERIAL
21                 5.1   Exercise of Restraint and Care in Designating Material for
22   Protection. Each Party or non-party that designates information or items for
23   protection under this Order must take care to limit any such designation to specific
24   material that qualifies under the appropriate standards. A Designating Party must
25   take care to designate for protection only those parts of material, documents, items,
26   or oral or written communications that qualify – so that other portions of the
27   material, documents, items or communications for which protection is not
28   warranted are not swept unjustifiably within the ambit of this Order.



                                           -5-
 1                Mass, indiscriminate, or routinized designations are prohibited.
 2   Designations that are shown to be clearly unjustified, or that have been made for an
 3   improper purpose (e.g., to unnecessarily encumber or retard the case development
 4   process, or to impose unnecessary expenses and burdens on other parties), expose
 5   the Designating Party to sanctions.
 6                If it comes to a Party’s or a non-party’s attention that information or
 7   items that it designated for protection do not qualify for protection at all, or do not
 8   qualify for the level of protection initially asserted, that Party or non-party must
 9   promptly notify all other parties that it is withdrawing the mistaken designation.
10                5.2    Manner and Timing of Designations.          Except as otherwise
11   provided in this Order (see, e.g., second paragraph of section 5.2(a), below), or as
12   otherwise stipulated or ordered, material that qualifies for protection under this
13   Order must be clearly so designated before the material is disclosed or produced.
14                Designation in conformity with this Order requires:
15                       (a)    for information in documentary form (apart from
16   transcripts of depositions or other pretrial or trial proceedings), that the Producing
17   Party affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
18   ATTORNEYS’ EYES ONLY” at the top of each page that contains protected
19   material. If only a portion or portions of the material on a page qualifies for
20   protection, the Producing Party also must clearly identify the protected portion(s)
21   (e.g., by making appropriate markings in the margins) and must specify, for each
22   portion, the level of protection being asserted (either “CONFIDENTIAL” or
23   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”).
24                A Party or non-party that makes original documents or materials
25   available for inspection need not designate them for protection until after the
26   inspecting Party has indicated which material it would like copied and produced.
27   During the inspection and before the designation, all of the material made available
28   for inspection shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’



                                            -6-
 1   EYES ONLY.” After the inspecting Party has identified the documents it wants
 2   copied and produced, the Producing Party must determine which documents, or
 3   portions thereof, qualify for protection under this Order, then, before producing the
 4   specified documents, the Producing Party must affix the appropriate legend
 5   (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 6   ONLY”) at the top of each page that contains Protected Material. If only a portion
 7   or portions of the material on a page qualifies for protection, the Producing Party
 8   must clearly identify the protected portion(s) (e.g., by making appropriate markings
 9   in the margins) and must specify, for each portion, the level of protection being
10   asserted   (either   “CONFIDENTIAL”         or   “HIGHLY      CONFIDENTIAL         –
11   ATTORNEYS’ EYES ONLY”).
12                        (b)   for testimony given in deposition or in other pretrial or
13   trial proceedings, that the Party or non-party offering or sponsoring the testimony
14   identify on the record, before the close of the deposition, hearing, or other
15   proceeding, all protected testimony, and further specify any portions of the
16   testimony that qualify as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
17   ONLY.” When it is impractical to identify separately each portion of testimony
18   that is entitled to protection, and when it appears that substantial portions of the
19   testimony may qualify for protection, the Party or non-party that sponsors, offers,
20   or gives the testimony may invoke on the record (before the deposition or
21   proceeding is concluded) a right to have up to twenty (20) days to identify the
22   specific portions of the testimony as to which protection is sought and to specify
23   the level of protection being asserted (“CONFIDENTIAL” or “HIGHLY
24   CONFIDENTIAL – ATTORNEYS’ EYES ONLY”). Only those portions of the
25   testimony that are appropriately designated for protection within the 20 days shall
26   be covered by the provisions of this Stipulated Protective Order.
27                        Transcript pages containing Protected Material must be
28   separately bound by the court reporter, who must affix to the top of each such page



                                           -7-
 1   the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
 2   EYES ONLY,” as instructed by the Party or non-party offering or sponsoring the
 3   witness or presenting the testimony.
 4                       (c)        for information produced in some form other than
 5   documentary, and for any other tangible items, that the Producing Party affix in a
 6   prominent place on the exterior of the container or containers in which the
 7   information or item is stored the legend “CONFIDENTIAL” or “HIGHLY
 8   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”                           If only portions of the
 9   information or item warrant protection, the Producing Party, to the extent
10   practicable, shall identify the protected portions, specifying whether they qualify as
11   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
12   ONLY.”
13                 5.3   Inadvertent Failures to Designate.          If timely corrected, an
14   inadvertent    failure    to     designate     qualified   information   or   items   as
15   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
16   ONLY” does not, standing alone, waive the Designating Party’s right to secure
17   protection under this Order for such material. If material is appropriately designated
18   as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
19   ONLY” after the material was initially produced, the Receiving Party, on timely
20   notification of the designation, must make reasonable efforts to assure that the
21   material is treated in accordance with this Order.
22   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
23                 6.1   Timing of Challenges.            Unless a prompt challenge to a
24   Designating Party’s confidentiality designation is necessary to avoid foreseeable
25   substantial unfairness, unnecessary economic burdens, or a later significant
26   disruption or delay of the litigation, a Party does not waive its right to challenge a
27   confidentiality designation by electing not to mount a challenge promptly after the
28   original designation is disclosed.



                                              -8-
 1                6.2    Meet and Confer. A Party that elects to initiate a challenge to a
 2   Designating Party’s confidentiality designation must do so in good faith and must
 3   begin the process by conferring directly (in voice-to-voice dialogue; other forms of
 4   communication are not sufficient) with counsel for the Designating Party. In
 5   conferring, the challenging Party must explain the basis for its belief that the
 6   confidentiality designation was not proper and must give the Designating Party an
 7   opportunity to review the designated material, to reconsider the circumstances, and,
 8   if no change in designation is offered, to explain the basis for the chosen
 9   designation. A challenging Party may proceed to the next stage of the challenge
10   process only if it has engaged in this meet and confer process first.
11                6.3    Judicial Intervention. A Party that elects to press a challenge to
12   a confidentiality designation after considering the justification offered by the
13   Designating Party may file and serve a motion under Civil Local Rule 7 (and in
14   compliance with Civil Local Rule 79-5, if applicable) that identifies the challenged
15   material and sets forth in detail the basis for the challenge. Each such motion must
16   be accompanied by a competent declaration that affirms that the movant has
17   complied with the meet and confer requirements imposed in the preceding
18   paragraph and that sets forth with specificity the justification for the confidentiality
19   designation that was given by the Designating Party in the meet and confer
20   dialogue.
21                The burden of persuasion in any such challenge proceeding shall be on
22   the Designating Party. Until the court rules on the challenge, all parties shall
23   continue to afford the material in question the level of protection to which it is
24   entitled under the Producing Party’s designation.
25   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
26                7.1    Basic Principles. A Receiving Party may use Protected Material
27   that is disclosed or produced by another Party or by a non-party in connection with
28   this case only for prosecuting, defending, or attempting to settle this litigation. Such



                                            -9-
 1   Protected Material may be disclosed only to the categories of persons and under the
 2   conditions described in this Order. When the litigation has been terminated, a
 3   Receiving Party must comply with the provisions of section 11, below (FINAL
 4   DISPOSITION).
 5                  Protected Material must be stored and maintained by a Receiving Party
 6   at a location and in a secure manner that ensures that access is limited to the persons
 7   authorized under this Order.
 8                  7.2   Disclosure of “CONFIDENTIAL” Information or Items.
 9   Unless otherwise ordered by the court or permitted in writing by the Designating
10   Party, a Receiving Party may disclose any information or item designated
11   CONFIDENTIAL only to:
12                        (a)   the Receiving Party’s Outside Counsel of record in this
13   action, as well as employees of said Counsel to whom it is reasonably necessary to
14   disclose the information for this litigation and who have signed the “Agreement to
15   Be Bound by Protective Order” that is attached hereto as Exhibit A;
16                        (b)   the officers, directors, and employees (including House
17   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
18   litigation and who have signed the “Agreement to Be Bound by Protective Order”
19   (Exhibit A);
20                        (c)   experts (as defined in this Order) of the Receiving Party
21   to whom disclosure is reasonably necessary for this litigation and who have signed
22   the “Agreement to Be Bound by Protective Order” (Exhibit A);
23                        (d)   the Court and its personnel;
24                        (e)   court reporters, their staffs, and professional vendors to
25   whom disclosure is reasonably necessary for this litigation and who have signed the
26   “Agreement to Be Bound by Protective Order” (Exhibit A);
27                        (f)   during their depositions, witnesses in the action to whom
28   disclosure is reasonably necessary and who have signed the “Agreement to Be



                                           -10-
 1   Bound by Protective Order” (Exhibit A). Pages of transcribed deposition testimony
 2   or exhibits to depositions that reveal Protected Material must be separately bound
 3   by the court reporter and may not be disclosed to anyone except as permitted under
 4   this Stipulated Protective Order.
 5                        (g)   the author of the document or the original source of the
 6   information;
 7                        (h)   any mediator or settlement officer, and their supporting
 8   personnel, mutually agreed upon by any of the parties engaged in settlement
 9   discussions.
10                  7.3   Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’
11   EYES ONLY” Information or Items. Unless otherwise ordered by the court or
12   permitted in writing by the Designating Party, a Receiving Party may disclose any
13   information or item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’
14   EYES ONLY” only to:
15                        (a)   the Receiving Party’s Outside Counsel of record in this
16   action, as well as employees of said Counsel to whom it is reasonably necessary to
17   disclose the information for this litigation and who have signed the “Agreement to
18   Be Bound by Protective Order” that is attached hereto as Exhibit A;
19                        (b)   House Counsel of a Receiving Party (1) to whom
20   disclosure is reasonably necessary for this litigation, and (2) who has signed the
21   “Agreement to Be Bound by Protective Order” (Exhibit A);
22                        (c)   Experts (as defined in this Order) (1) to whom disclosure
23   is reasonably necessary for this litigation, and (2) who have signed the “Agreement
24   to Be Bound by Protective Order” (Exhibit A);
25                        (d)   the Court and its personnel;
26                        (e)   court reporters, their staffs, and professional vendors to
27   whom disclosure is reasonably necessary for this litigation and who have signed the
28   “Agreement to Be Bound by Protective Order” (Exhibit A);



                                           -11-
 1                          (f)   during their depositions, witnesses in the action to whom
 2   disclosure is reasonably necessary and who have signed the “Agreement to be
 3   Bound by Protective Order.” Pages of transcribed deposition testimony or exhibits
 4   to depositions that reveal Protected Material must be separately bound by the court
 5   reporter and may not be disclosed to anyone except as permitted under this
 6   Stipulated Protective Order. In the event the parties cannot agree upon whether
 7   disclosure is “reasonably necessary” said parties shall meet and confer on the matter
 8   and if there is no resolution may seek relief from the Court.
 9                          (g)   the author of the document or the original source of
10   information.
11                          (h)   any mediator or settlement officer, and their supporting
12   personnel, mutually agreed upon by any of the parties engaged in settlement
13   discussions.
14   8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
15   IN OTHER LITIGATION
16            If a Receiving Party is served with a subpoena or an order issued in other
17   litigation that would compel disclosure of any information or items designated in
18   this     action   as   “CONFIDENTIAL”          or   “HIGHLY     CONFIDENTIAL        –
19   ATTORNEYS’ EYES ONLY,” the Receiving Party must so notify the Designating
20   Party, in writing (by fax, if possible) immediately and in no event more than three
21   court days after receiving the subpoena or order. Such notification must include a
22   copy of the subpoena or court order.
23            The Receiving Party also must immediately inform in writing the Party who
24   caused the subpoena or order to issue in the other litigation that some or all of the
25   material covered by the subpoena or order is the subject of this Protective Order.
26   In addition, the Receiving Party must deliver a copy of this Stipulated Protective
27   Order promptly to the Party in the other action that caused the subpoena or order to
28   issue.



                                             -12-
 1         The purpose of imposing these duties is to alert the interested parties to the
 2   existence of this Protective Order and to afford the Designating Party in this case
 3   an opportunity to try to protect its confidentiality interests in the court from which
 4   the subpoena or order issued. If the Designating Party timely seeks a protective
 5   order, the Party served with the subpoena or court order shall not produce any
 6   information designated in this action as “CONFIDENTIAL” or “HIGHLY
 7   CONFIDENTIAL” before a determination by the court from which the subpoena
 8   or order issued, unless the Party has obtained the Designating Party’s permission.
 9   The Designating Party shall bear the burdens and the expenses of seeking protection
10   in that court of its confidential material – and nothing in these provisions should be
11   construed as authorizing or encouraging a Receiving Party in this action to disobey
12   a lawful directive from another court.
13   9.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
14         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
15   Protected Material to any person or in any circumstance not authorized under this
16   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
17   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
18   to retrieve all copies of the Protected Material, (c) inform the person or persons to
19   whom unauthorized disclosures were made of all the terms of this Order, and (d)
20   request such person or persons to execute the “Acknowledgment and Agreement to
21   Be Bound” that is attached hereto as Exhibit A.
22   10.   FILING PROTECTED MATERIAL
23         Without written permission from the Designating Party or a court order
24   secured after appropriate notice to all interested persons, a Party may not file in the
25   public record in this action any Protected Material. A Party that seeks to file under
26   seal any Protected Material must comply with Civil Local Rule 79-5.
27   11.   FINAL DISPOSITION
28         Unless otherwise ordered or agreed in writing by the Producing Party, within



                                           -13-
 1   sixty (60) days after the final termination of this action, defined as the dismissal or
 2   entry of judgment by the district court, or if an appeal is filed, the disposition of the
 3   appeal, each Receiving Party must return all Protected Material to the Producing
 4   Party. As used in this subdivision, “all Protected Material” includes all copies,
 5   abstracts, compilations, summaries, or any other form of reproducing or capturing
 6   any of the Protected Material. With permission in writing from the Designating
 7   Party, the Receiving Party may destroy some or all of the Protected Material instead
 8   of returning it. Whether the Protected Material is returned or destroyed, the
 9   Receiving Party must submit a written certification to the Producing Party (and, if
10   not the same person or entity, to the Designating Party) by the sixty day deadline
11   that identifies (by category, where appropriate) all the Protected Material that was
12   returned or destroyed and that affirms that the Receiving Party has not retained any
13   copies, abstracts, compilations, summaries, or other forms of reproducing or
14   capturing any of the Protected Material. Notwithstanding this provision, Counsel
15   are entitled to retain an archival copy of all pleadings, motion papers, transcripts,
16   legal memoranda, correspondence or attorney work product, even if such materials
17   contain Protected Material. Any such archival copies that contain or constitute
18   Protected Material remain subject to this Protective Order as set forth in Section 4
19   (DURATION), above.
20   12.   MISCELLANEOUS
21                12.1 Right to Further Relief. Nothing in this Order abridges the right
22   of any person to seek its modification by the Court in the future.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///



                                            -14-
 1                12.2 Right to Assert Other Objections. By stipulating to the entry of
 2   this Protective Order no Party waives any right it otherwise would have to object to
 3   disclosing or producing any information or item on any ground not addressed in this
 4   Stipulated Protective Order. Similarly, no Party waives any right to object on any
 5   ground to use in evidence any of the material covered by this Protective Order.
 6         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 7
 8                                  KIRAKOSIAN LAW, APC
 9   Dated: June 24, 2021
10                                 By:         /S/Greg L. Kirakosian      .
11                                   GREG L. KIRAKOSIAN, ESQ.
                                     Attorneys for Plaintiff FATHER ARMEN
12
                                     BAGRAMYAN
13
14   Dated: June 24, 2021           LOS ANGELES CITY ATTORNEY’S OFFICE
15
16                                 By: :         /S/J. Edwin Rathbun, Jr.              .
17                                     J. EDWIN RATHBUN, JR., ESQ.
                                       Attorney for Defendant, CITY OF LOS
18
                                       ANGELES
19
20
21
                                          ORDER
22
           PURSUANT TO STIPULATION, IT IS SO ORDERED.
23
24
     DATED: 6/24/2021
25
                                            ___________________________________
26                                          Hon. Alexander F. MacKinnon
27
                                            United States Magistrate Judge

28




                                          -15-
 1                                          EXHIBIT A
 2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I, __________________________________________[print or type full
 4   name] of ________________________________________________ [print or type
 5   full address], declare under penalty of perjury that I have read in its entirety and
 6   understood the Stipulated Protective Order that was issued by the United States
 7   District Court for the Central District of California on ______________ [date] in
 8   the case of Father Armen Bagramyan vs. City of Los Angeles, et al., Case No.
 9   CV20-11060-CAS (AFMx). I agree to comply with and to be bound by all the terms
10   of this Stipulated Protective Order and I understand and acknowledge that failure
11   to so comply could expose me to sanctions and punishment in the nature of
12   contempt. I solemnly promise that I will not disclose in any manner any information
13   or item that is subject to this Stipulated Protective Order to any person or entity
14   except in strict compliance with the provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action.
19         I hereby appoint _____________________________________ [print or type
20   full name] of ____________________________________________________
21   [print or type full address and telephone number] as my California agent for service
22   of process in connection with this action or any proceedings related to enforcement
23   of this Stipulated Protective Order.
24   Date: _________________________________
25   City and State where sworn and signed: _________________________________
26   Printed name: ____________________________________________________
27   Signature: _______________________________________________________
28




                                             -16-
